IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00188-CR

FRANK THOMAS CHARGUALAF,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 17-01483-CRF-272


                          MEMORANDUM OPINION


      Frank Thomas Chargualaf pleaded guilty to a jury on four counts of aggravated

robbery and one count of unauthorized use of a motor vehicle. The jury found him guilty

and assessed his punishment at twenty years in the penitentiary for each aggravated

robbery charge and two years in a state jail for the unauthorized use of a motor vehicle

charge. The trial court imposed sentence in accordance with the jury’s verdict and
ordered the counts run concurrently. Chargualaf raises two issues on appeal alleging

trial court error during jury selection. We will affirm.

                              Procedural and Factual History

        On January 25, 2017, Chargualaf and a friend accompanied Charles Gipson to the

home of one of Gipson’s co-workers for a small social gathering. At some point during

the gathering Chargualaf brandished a pistol, pointed it at others in attendance, and

demanded everyone’s wallet and cell phone. Once Chargualaf collected what he could

from the victims he and his friend left in Gipson’s car. A Brazos County Grand Jury

indicted Chargualaf for four counts of aggravated robbery with a deadly weapon and

one count of unauthorized use of a motor vehicle. Before trial Chargualaf filed his

election for the jury to assess punishment and an application for community supervision

from the jury. Chargualaf complains the trial court erred during jury selection by (1)

limiting his attorney’s inquiry of a panel member as to whether she could be fair if there

was evidence of drugs, and (2) denying a defense challenge for cause against a member

of the venire. After the jury was seated and sworn, the defendant pleaded guilty to all

counts, and a punishment trial ensued.

                                         Issue One

        We will first address Chargualaf’s complaint that it was error for the trial court to

limit his attorney’s inquiry of a panel member during jury selection as to whether she

could be fair if there was evidence of drugs.


Chargualaf v. State                                                                    Page 2
AUTHORITY

        A trial court's ruling regarding the limitation of questioning during jury selection

is reviewed for an abuse of discretion. Hernandez v. State, 390 S.W.3d 310, 315 (Tex. Crim.

App. 2012). We review whether appellant proffered a proper question regarding a

proper area of inquiry. Id. A trial court has discretion to restrict questions during jury

selection that are confusing, misleading, vague and broad, or are improper commitment

questions. Id. “Where the trial court does not place an absolute limitation on the

substance of an appellant's voir dire question, but merely limits a question due to its form,

the appellant must attempt to rephrase the question or risk waiver of the alleged voir dire

restriction.” Id.

ANALYSIS

        The question at issue was propounded to panel member 13 as follows:

        [DEFENSE COUNSEL]: But if drugs are involved in this case — let's say
        somebody goes out and commits a crime because they're on drugs.

        [PROSECUTOR]: Judge — I'm sorry, Donny — I have to object to that as
        an improper question under Standefer.

After a discussion on the record regarding the state’s objection the proceedings continued

out of the presence of the venire panel as follows:

        THE COURT: Well, I'm going to — or where were we in this?

        [PROSECUTOR]: I think we're done. Well, we were at the point they were
        going to ask her the question that I objected to under Standefer.

        THE COURT: You got any other questions?
Chargualaf v. State                                                                    Page 3
         [DEFENSE COUNSEL]: No, sir. We object. I mean we challenge for cause.

         [PROSECUTOR]: And I object to that challenge.

         THE COURT: The challenge is refused. Denied.

The record shows that defense counsel was asked by the trial court if he had any other

questions to which he answered “[n]o, sir.” Then defense counsel lodged a challenge for

cause against panel member 13. The trial court never ruled on the State's objection to

defense counsel’s question to panel member 13. The trial court never prohibited defense

counsel from asking additional questions and defense counsel was not denied the right

to ask other questions. Chargualaf has failed to show that the trial court erroneously

denied him the opportunity to ask a proper question. See Sells v. State, 121 S.W.3d 748,

756 (Tex. Crim. App. 2003) (“To preserve error, appellant must show . . . prevent[ion]

from asking particular questions that were proper.”) (emphasis original); Barajas v. State,

93 S.W.3d 36, 38 (Tex. Crim. App. 2002). Accordingly, we overrule Chargualaf’s first

issue.

                                          Issue Two

         In issue two Chargualaf asserts that the trial court erred in denying a challenge for

cause against panel member 13 of the venire.

AUTHORITY

         “When reviewing a trial court's decision to deny a challenge for cause, we look to

the entire record to determine whether sufficient evidence exists to support the court's


Chargualaf v. State                                                                     Page 4
ruling.” Hudson v. State, 620 S.W.3d 726, 731 (Tex. Crim. App. 2021) (citing Davis v. State,

329 S.W.3d 798, 807 (Tex. Crim. App. 2010)). We reverse only for a clear abuse of

discretion. Id. Because the trial judge is in the best position to evaluate a potential juror's

demeanor and responses, we review a trial court's ruling on a challenge for cause with

considerable deference. Id. (citing Gardner v. State, 306 S.W.3d 274, 295–96 (Tex. Crim.

App. 2009)).

        A challenge for cause may be lodged against a venireperson if she “has a bias or

prejudice against the defendant or against the law upon which either the State or the

defense is entitled to rely.” Gardner, 306 S.W.3d at 295; see TEX. CODE CRIM. PROC. ANN.

art. 35.16(a)(9), (c)(2). The bias or prejudice made the basis of a challenge for cause must

“substantially impair the prospective juror's ability to carry out his oath and instructions

in accordance with the law.” Gardner, 306 S.W.3d at 295. Before a jury panel member

may be excused because of bias or prejudice, the law must be explained to the panel

member, and the panel member must be asked whether she can follow that law

regardless of personal views. Id. The burden is upon the proponent of a challenge for

cause to establish that the challenge is proper by showing that the panel member

“understood the requirements of the law and could not overcome her prejudice well

enough to follow the law.” Id.




Chargualaf v. State                                                                      Page 5
ANALYSIS

         Panel member 13 indicated she had a family member with a substance abuse

addiction, that the family member’s drug abuse would affect her, and that she was biased

with regard to punishment as a consequence of such criminal behavior. Defense counsel

challenged panel member 13 but did not specify the grounds of his challenge. No

additional questions were asked of panel member 13, despite defense counsel being

afforded the opportunity to ask more questions by the trial court.

         Panel member 13 was not asked if her bias would substantially impair her ability

to carry out her oath and instructions in accordance with the law. See Gardner, 306 S.W.3d

at 295. She was never asked whether she can follow that law regardless of her personal

views.    See id.     Defense counsel failed to show panel member 13 understood the

requirements of the law and could not overcome her prejudice well enough to follow the

law. See id. Without appropriate responses to the above questions Chargualaf cannot

show that panel member 13 understood the requirements of the law, could not follow the

law because of her personal views, or had a bias that would affect her ability to decide

the case based only upon the facts and evidence.

         Further, defense counsel did not ask questions that sought to challenge panel

member 13 on her ability to consider the full range of punishment. During jury selection

the prosecutor asked, “Is there anybody here who cannot consider that full range of

punishment from down to probation in a proper case up to life in prison?” While the


Chargualaf v. State                                                                 Page 6
record reflects that in response to the question some panel members raised their hands

voluntarily the prosecutor followed up the question with a request that panel members

raise their hands. Panel member 13 was not identified as raising her hand and was among

those able to consider the full range of punishment.

        We conclude the trial court did not err in denying the challenge for cause as to

panel member 13. Appellant’s second issue is overruled.

                                             Conclusion

        Having overruled appellant’s issues, we affirm the judgment of the trial court.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose1
Affirmed
Opinion delivered and filed August 11, 2021
Do not publish
[CR25]




1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Chargualaf v. State                                                                                Page 7